DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-19 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:
Claim 3 and 4 recite “the hobs”. In Claim 1, two proximate hobs are recited. Later in Claim 1 two hobs are recited. In Claims 2, 5, 7, 9, and 11 two hobs are recited. However in Claims 3 and 4 the recitation does not include the word “two”. For consistency, “two hobs” should be used throughout the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 1 recites in the preamble, “a print head for additive manufacturing of print filament”. Is print filament being manufactured? Or is print filament being used by the apparatus to manufacture something else? The Examiner suggests “a print head for additive manufacturing with print filament”. 
Claim 1 lines 8-9 recite “wherein one of each of the respective hob’s two halves comprises teeth that are offset with respect to the opposing hob half”. The Examine finds there are two ways to interpret this limitation. First interpretation, that one of the halves of each hob is toothed while the other of the halves of each hob is not toothed. But if this is the case, how can there be “offset with respect to the opposing hob half”? This first interpretation does not make sense, yet that is how it can be read. Second interpretation, that both halves of each hob are toothed (meaning all four halves are toothed), and there is “offset with respect to the opposing hob half” as recited. This second interpretation makes sense and it is supported in the specification. Thus, the claim is unclear the therefore indefinite. Dependent Claims 2-19 are indefinite as depending from an indefinite base claim. The Applicant is invited to draft the limitation in a way that eliminates that first interpretation. For the sake of compact prosecution, the Examiner will examine the claim according to the second interpretation.
Claim 9 recites the limitation "the at least one force adjustable threaded force element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, thus the claim is indefinite.
Claim 10 lines 1-2 recite “the at least one adjustable threaded force adjustment”. Claim 10 depends from Claim 9 which recites "the at least one force adjustable threaded force element". Claim 10 left out the first “force” and also changed “element” to “adjustment”. Thus the claim is unclear and therefore indefinite. 
Claim 18 recites the limitation "the servo motor" in line 1.  There is insufficient antecedent basis for this limitation in the claim, thus the claim is indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,919,221 in view of Kim et al. (US 2016/0046081 A1), here made of record. See detail below.

Instant Application 17/479,335 (child)
U.S. Patent No. 10,919,221 (parent)
1. A print head for additive manufacturing of print filament, comprising: a nozzle having an interior chamber extending between first and second longitudinal ends thereof and providing a melt zone therein, wherein the print filament is fed into the first longitudinal end of the nozzle, into the interior chamber, is heated in the melt zone, and is extruded from the second longitudinal end of the nozzle; two proximate hobs suitable to receive and feed therebetween into the first longitudinal end the print filament for the additive manufacturing, each of the two hobs comprising two opposing halves, wherein one of each of the respective hob's two halves comprises teeth that are offset with respect to the opposing hob half; and a motor capable of imparting a rotation to at least one of the two hobs, wherein the extrusion results from the rotation.
1. A print head for additive manufacturing, comprising: two proximate hobs suitable to receive and extrude therebetween a print material filament for the additive manufacturing, each of the two hobs comprising two opposing halves, wherein each of the hob halves comprises teeth that are offset with respect to the teeth of the opposing hob half; a motor capable of imparting a rotation to at least one of the two hobs, wherein the extrusion results from the rotation; and an interface to a hot end capable of outputting the print material filament after at least partial liquification to perform the additive manufacturing.


U.S. 10,919,221 does not fully disclose a nozzle having an interior chamber extending between first and second longitudinal ends thereof and providing a melt zone therein, wherein the print filament is fed into the first longitudinal end of the nozzle, into the interior chamber, is heated in the melt zone, and is extruded from the second longitudinal end of the nozzle.

In the same field of endeavor, 3D printing with a print head with an extruder, Kim et al. (US 2016/0046081) disclose the extruder includes a filament feeder to downwardly feed the filament, a heating unit to melt the filament fed by the filament feeder, and a nozzle to output the melted filament into the cavity, to build up a multi-layer structure (Abstract; [0023]; Fig. 6).

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the U.S. 10,919,221 Claim 1 invention of an apparatus for 3D printing including a print head, as discussed above, with the Kim et al. teaching of a nozzle having an interior chamber extending between first and second longitudinal ends thereof and providing a melt zone therein, wherein the print filament is fed into the first longitudinal end of the nozzle, into the interior chamber, is heated in the melt zone, and is extruded from the second longitudinal end of the nozzle. One would be motivated to combine them by a desire to gain the benefit of precisely controlling the temperature of the melted filament, as disclosed by Kim et al. ([0009]).




Allowable Subject Matter
Claims 1-19 are indicated as having allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter: 
Independent Claim 1 is indicated as having allowable subject matter because the recited limitations that two proximate hobs suitable to receive and feed therebetween into the first longitudinal end the print filament for the additive manufacturing, each of the two hobs comprising two opposing halves, wherein one of each of the respective hob's two halves comprises teeth that are offset with respect to the opposing hob half, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-19 would be allowable as depending from an indicated-allowable base claim.
A close prior art reference here made of record Koop et al. (US 2014/0159273 A1) disclose a system that is an apparatus for printing 3D parts using a layer-based, additive manufacturing, the apparatus comprising a print head comprising two proximate hobs capable of receiving and extruding therebetween a flowable part material filament and each of the two hobs comprises teeth for gripping the filament, a motor with rotary encoder capable of imparting a rotations to at least one of the two hobs, wherein the extrusion results from the rotation, and a nozzle that is capable of outputting the print material filament after at least partial liquification. Koop et al. does not disclose the hobs comprise pairs of hob halves and the teeth of the hob half pairs are offset, and Koop et al. does not disclose the claim limitations recited above.
A close prior art reference here made of record LaBossiere et al. (US 2007/0003656 A1) discloses a deposition modeling system incorporating a drive mechanism to feed a strand of filament to create a 3D model, the apparatus comprising an extrusion apparatus for building on a platform, a printhead, and a solid filament is supplied to the printhead and is melted by heating in a liquefier carried by the printhead and the melted filament is extruded through a nozzle onto the platform. The outer surface of the drive roller may include a recess within which is a first plurality of teeth that contacts the filament for advancement in the desired direction. LaBossiere et al. does not disclose the hobs comprise pairs of hob halves and the teeth of the hob half pairs are offset, and LaBossiere et al. does not disclose the claim limitations recited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743